NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-DEC-2022
                                            08:03 AM
                                            Dkt. 33 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


 HSBC BANK USA, N.A., AS TRUSTEE FOR ELLINGTON LOAN ACQUISITION
TRUST 2007-2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-2,
          Plaintiff-Appellant, v. MARC CARLTON MOESSNER;
       DEBRA LYNN MOESSNER; MAUI COLLECTION SERVICE, INC.;
        FIA CARD SERVICES, N.A., Defendants-Appellees, and
   JOHN AND MARY DOES 1-20; DOE PARTNERSHIPS, CORPORATIONS or
                  OTHER ENTITIES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2CC161000126)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Stipulation for Dismissal of

Appeal with Prejudice, filed October 11, 2022, by Plaintiff-

Appellant HSBC Bank USA, N.A., as Trustee for Ellington Loan

Acquisition Trust 2007-2, Mortgage Pass-Through Certificates,

Series 2007-2, the papers in support, and the record, it appears

that: (1) the appeal was docketed on January 14, 2022; (2) the

parties stipulate to dismiss the appeal with prejudice and bear

their own attorneys' fees and costs, under Hawai i Rules of
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Appellate Procedure Rule 42(b); and (3) the stipulation is dated

and signed by counsel for all parties appearing in the appeal.

             Therefore, IT IS HEREBY ORDERED that the stipulation to

dismiss the appeal is approved, and the appeal is dismissed with

prejudice.    The parties shall bear their own attorneys' fees and

costs.

             DATED:   Honolulu, Hawai i, December 15, 2022.

                                        /s/ Keith K. Hiraoka
                                        Presiding Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge




                                    2